Citation Nr: 0014518	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-40 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a liver condition.  

3.  Entitlement to service connection for an ulcer condition.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a heart condition.  

7.  Entitlement to service connection for gout.

8.  Entitlement to a skin condition, variously known as 
jungle rot.

9.  Entitlement to service connection for hypoproteinemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
July 1968.  He served in Vietnam from August 1965 to 
August 1966.  

This appeal arises from a May 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was certified to the 
Board by the Pittsburgh, Pennsylvania RO.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for PTSD and "jungle rot" are supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation. 

2.  The veteran's claims of entitlement to service connection 
for a liver condition, ulcer condition, diabetes mellitus, 
hypertension, heart condition, gout and hypoproteinemia are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD 
and "jungle rot" are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claims of entitlement to service connection for a 
liver condition, ulcer condition, diabetes mellitus, 
hypertension, heart condition, gout and hypoproteinemia are 
not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen in 
February 1961 with a node in the right side of his groin.  No 
diagnosis was made.  In June 1962, he was treated for 
Athlete's feet.  In June 1964, he complained of sores on his 
lips.  The diagnosis was herpes simplex, secondary to an 
infection.  In January 1965, he was seen for tinea cruris, 
and prescribed Griseofulvin.  Later that month, he was seen 
in the aid station for a rash on his legs.  He was diagnosed 
with moniliasis of the groin with possible tinea 
superimposed.  In May 1965, a mental health consultation was 
made.  The veteran was seen at the request of his unit due to 
threatening behavior that existed toward himself and toward 
others in the unit.  On separation examination performed in 
April 1968, no treatment, findings, or diagnoses related to 
any claimed disability was noted.  

After service, a January 1980 medical statement from Peter 
Cuo, MD was sent to Joseph R. Calder, Jr., MD regarding the 
veteran's cardiovascular status.  It was noted that the 
veteran had abdominal pain and nausea from time to time with 
chest tightness on exertion.  This history dated back one 
year prior to the medical report.  Dr. Cuo related that the 
veteran appeared healthy most of the time except for some 
pruritus involving most parts of his body, in August 1978.  
The symptoms were controlled by Benadryl.  There was no past 
medical history of myocardial infarction (MI), cerebral 
vascular accident (CVA), rheumatic heart disease with 
resulting heart disease, hypertension, gout or diabetes 
mellitus.  A coronary angiography showed only minor changes 
in his coronary circulation with no significant arterial 
disease.  

In March 1980, Dr. Calder evaluated the veteran, and 
following examination the pertinent diagnostic impression was 
anxiety with hyperventilation.

The veteran was hospitalized at the Williamsport Hospital in 
May 1983 for complaints of chest pain.  He was noted to have 
a long history of problems which began at the age of 31.  He 
began complaining at that time of severe substernal chest 
pain and went to a doctor in Maryland who told him that he 
had a heart attack.  He was hospitalized for a week and was 
off from work for about two months.  Subsequent to that 
episode, he used to get chest pressure on and off with severe 
exertion.  He was also being followed by another physician 
for duodenal ulcer with a history of GI bleeding, and was 
followed by a research physician in lipoproteinemias.  In 
1980, he underwent cardiac catheterization and was found to 
have normal coronary arteries.  Past medical history revealed 
no history of hypertension.  A history of 
hyperlipoproteinemia and duodenal ulcer disease documented by 
endoscopy were noted at Jersey Shore Hospital.  The 
diagnostic impression was progressive chest pain.  A left 
heart catheterization was scheduled to make sure that there 
were no lesions.  

A September 1983 Social Security Administration Disability 
Determination was associated with the claims folder.  This 
determination indicated, in pertinent part, that the veteran 
was disabled because of conversion and psychogenic pain 
disorders.  

In June 1984, the veteran was hospitalized at Jersey Shore 
Hospital complaining of sudden onset of abdominal pain.  A CT 
scan was performed which showed the pancreas was only mildly 
enlarged with moderate peri-pancreatic fluid collection 
consistent with acute pancreatitis.  The discharge 
examination was acute pancreatitis, hyperlipidemia and chest 
pain of undefined etiology.  

In June 1984, the veteran was seen by Hani J. Tuffaha, MD, 
for medical conditions unrelated to this claim.  It was 
noted, however, that a history of gout was suspected, he was 
placed on medication for the condition, but uric acid was not 
actually checked.  He also indicated that he was disabled 
since April 1978, due to his "nerve problems."  

In August 1984, the veteran underwent a Disability 
Determination Examination with C.E. Spinney, MD.  It was 
noted that the veteran had a history of a duodenal ulcer in 
1978.  He reported complaints of left foot numbness since 
1984 with the impression of gout vs. tarsal tunnel syndrome.  
He was also noted to be under psychiatric care for one year, 
on Xanax for "depression."  The pertinent impressions were 
abdominal pain, probably secondary to pancreatitis; chest 
pain, probably musculoskeletal (no coronary artery disease in 
1983); diabetes mellitus; peptic ulcer disease; hyperuricemia 
with probable gouty arthritis; and a history of depression.  

In August 1984, the veteran underwent an Agent Orange 
Registry Examination.  The diagnoses rendered were severe 
depression, tinea cruris, also on the hands, diabetes 
mellitus, coronary artery disease and a duodenal ulcer.  

The veteran was hospitalized by VA in April 1986.  He 
complained of being depressed for some time, which had become 
worse in the past few years.  He also complained of 
agitation, nervousness, insomnia, nightmares and an inability 
to control his temper.  He was placed on a medical ward where 
he refused to stay.  A psychiatric consultation was obtained 
and the psychiatrist felt that the veteran probably had a 
history of major depression and possible PTSD.  After staying 
a day at the facility, the veteran was discharged home and 
psychiatry was notified.  The discharge diagnoses were 
possible major depression, possible PTSD, history of 
arteriosclerotic heart disease, a history of gout, and 
recurrent duodenal ulcer.  

While hospitalized in November 1986, at Williamsport 
Hospital, the veteran underwent a cardiology consultation 
with V. Srinivasan, MD.  He complained of chest pain when 
exerting himself uphill.  He was most recently hospitalized 
for abdominal pain and fever and found to have diverticulitis 
with left lower quadrant tenderness.  There was a pertinent 
prior medical history of diabetes mellitus.  He also had a 
history of duodenal ulcer disease in the past which was not 
active at the time of the consultation.  Cardiac 
catheterization revealed normal coronaries, and an EKG proved 
entirely normal.  Dr. Srinivasan offered pertinent 
impressions of recurrent chest pain with normal coronary 
arteries and no evidence of coronary spasm; noncardiac chest 
pain; and Type II diabetes mellitus.  A second consultation 
by C. Spinney, M.D., resulted in pertinent impressions of a 
history of diabetes mellitus, peptic ulcer disease, and 
depression.  At discharge from the hospital the pertinent 
diagnoses were diabetes mellitus, and gout. 

In October 1993, the veteran was hospitalized at Loch Haven 
Hospital.  He was admitted for severe swelling of his face, 
disorientation and elevated sugars.  He was placed on IV 
fluids and antibiotics.  He was discharged from the hospital 
on insulin.  The discharge diagnoses included 
arteriosclerotic heart disease, gout, and diabetes mellitus.  

In June 1994, the veteran was hospitalized at Loch Haven 
Hospital complaining of dizziness, right arm numbness and 
some slurred speech.  On admission, the appellant reported a 
history of jungle rot from Vietnam, and a chronic fungal 
infection that was treated with Griseofulvin.  The pertinent 
discharge diagnoses were an old CVA, previous MI, 
arteriosclerotic heart disease, arteriosclerotic 
cerebrovascular disease, gout, hypertension, and diabetes 
mellitus. 

Private medical records from 1993 to 1995 associated with the 
claims folder show the veteran was treated for a number of 
conditions to include diabetes mellitus and persistent fungal 
infection of the feet and hands.  

The veteran underwent several VA examinations in March 1996.  
In this respect, physical examination of the abdomen revealed 
no masses on the liver.  On examination for his diabetes 
mellitus the appellant related that he was first diagnosed in 
1975.  Following examination the diagnoses were diabetes I 
and II, obesity and diabetes neuritis.  The examiner did not 
link any disorder to service.

At a dermatology examination the appellant reported having a 
rash behind his knees and feet that began in Vietnam in 1965 
between the toes and heels.  Since then, he complained of the 
rash on "his rump" when it was hot.  Physical examination 
resulted in a diagnosis of tinea corporis and pedis, onset in 
1960.  

The veteran had a gastrointestinal examination in March 1996.  
He related a history of ulcers and diabetes, and an onset of 
GI problems in 1963.  He also related having been told that 
his liver was twice the normal size.  Physical examination 
revealed no abdominal soreness or tenderness.  There were no 
masses of the liver, and the liver could not be palpated.  
The diagnoses were duodenal ulcer and reflux with bleeding 
sometime in the 1970's.  

In March 1996, the veteran was evaluated psychiatrically by 
Albert K. Chen, MD.  The veteran was accompanied by his wife 
and was too tense, apprehensive, and disorganized to give out 
full information.  He related that he worked as a combat 
engineer that was assigned to Vietnam in August 1965.  He 
indicated that he was a member of the 1st Air Calvary.  
Because he had to go out in the field and do construction and 
help support the Air Calvary, they were subjected to frequent 
ambushes, fierce fighting and the outfit had a lot of friends 
get killed.  At one time, he related that his camp was 
overrun.  There were heavy casualties and wherever he walked, 
there were bodybags.  At that time, he reported resorting to 
excessive drinking, and suffering from a duodenal ulcer and 
hypertension.  It was noted that the veteran had been married 
twice and did not associate with his 3 children from his 
first marriage.  His second marriage was described as 
satisfactory.  He was noted to be reclusive, isolated and to 
hardly mingle with people.  He only had a few friends.  He 
was unable to get along with others.  He was guarded and 
vigilant and was unable to relax.  Whenever he talked about 
Vietnam, he became sentimental and broke down and cried.  His 
affect was depressed and his mood was low.  His reaction was 
slow and he was always guarded.  He stated he had very little 
tolerance for noise, particularly when a helicopter would fly 
by.  He had flashback experiences, nightmares and bad dreams.  
His wife verified that a lot of times he was thrashing and 
kicking for no obvious reason.  The pertinent diagnosis was 
PTSD, delayed type with major depression.

The veteran's DD 214 showed that he had Vietnam service.  He 
was awarded the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  

In February 1997, the veteran testified at a RO personal 
hearing before a hearing officer.  He testified that he 
served in the 70th Combat Infantry Battalion in a support 
position primarily as a cook.  He related that he had daily 
nightmares of seeing a Vietnamese baby killed in a banana 
orchard but he was unable to remember when it occurred.  He 
stated that he remembered it occurred in An Khe.  He also 
related that a whole signal company of 71 soldiers was killed 
at Mon Kong Hill in An Khe.  The veteran's spouse indicated 
that her father was a psychiatrist and treated her husband 
from 1972 to 1978.  She stated that she attempted to locate 
his treatment records, to no avail.  He testified that he was 
not treated for hypertension in service but was treated right 
after service in 1968.  He related that he was treated for 
hypertension and anxiety and he had a stroke in 1972.  He 
also related that he had ulcers in service in 1965 and jungle 
rot treated in service and he had continued to be treated for 
jungle rot since.  He testified that he was diagnosed for 
gout in the early 1980's and hypoproteinemia in the late 
1970's.  He stated that his physician informed him that 
hypoproteinemia was caused by Agent Orange.  He also 
indicated that he had high sugar readings in service and was 
told he was borderline diabetic.  He was not diagnosed with 
the disorder until the 1970's.  His spouse testified that 
they have had to move six times in 15 years because the 
veteran believed that the government, which he believed was 
infested with Vietnamese, were following and watching him.  
She also testified that he did not get along with his 
children and grandchildren, did not sleep at night and hid in 
the woods.  

In February 1997, a letter was received by the RO from a VA 
psychologist who indicated, in pertinent part, that he had 
treated the veteran for PTSD since August 1995.  Attached to 
the letter was an August 1995 psychological test report which 
indicated that the test findings were consistent with the 
diagnoses of schizo-affective disorder, depressed type; and 
chronic delayed PTSD (if verifiable combat stressors are 
found in his military record).  

In April 1997, Nicholas W. DiCuccio, MD, submitted a 
March 1997 medical statement on behalf of the veteran's 
claim.  Dr. DiCuccio indicated that the veteran was under his 
care and that the appellant he suffered, in pertinent part, 
from diabetes mellitus, arteriosclerotic heart disease, and 
gout.  He also noted that the veteran had served in Vietnam 
and suffered from PTSD, and had a persistent, relentless 
fungal infection of his feet.  

In June 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) wrote to the RO.  Enclosed with the 
letter was a copy of the unit history submitted by the 70th 
Engineer Battalion (70th Eng Bn), the veteran's assigned unit 
in Vietnam.  The command report was for the period ending 
September 30, 1965.  USASCRUR was not able to document that 
the veteran was a combat engineer.  They were only able to 
verify that he was a cook assigned to an Engineer Battalion.  

A medical statement from Dr. Spinney was received by the RO 
in April 1997.  The statement indicated, in pertinent part, 
that the veteran was last seen in his office in July 1991.  
He also indicated that the veteran was admitted to Jersey 
Shore Hospital in October 1988, in pertinent part, for 
atypical chest pain, adult onset diabetes mellitus, a history 
of peptic ulcer disease, and a history of depression.  

VA outpatient treatment records dated form 1995 to 1998 were 
obtained and associated with the claims folder.  These 
records primarily related to psychiatric treatment for the 
veteran for PTSD symptoms.  He was noted to be on 
psychotropic medication and receiving hypnotherapy.  

Analysis

PTSD

The threshold question to be addressed in this issue is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  

In a claim for service connection evidence must be presented 
which in some fashion links the current disability to a 
period of military service or to an already service-connected 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343, 346 (1993).  
Lay assertions of medical diagnosis or causation, however, do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran has established a well-grounded claim of 
entitlement to service connection for PTSD.  In March 1996, 
the veteran was diagnosed with PTSD.  Outpatient treatment 
records from 1995 to 1998 also show that the veteran has 
received psychiatric treatment for his PTSD symptoms.  This 
meets the first prong to establish a well-grounded claim as 
he has submitted medical evidence of PTSD.  Secondly, he has 
submitted lay evidence of an in service stressor (presumed to 
be credible to establish well-groundedness), which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation.  He testified at a personal hearing of seeing a 
Vietnamese baby killed and of witnessing an entire signal 
company of 71 soldiers being killed at "Mon Kong Hill" at 
An Khe.  Finally, medical evidence of a nexus between service 
and the current PTSD disability, in the form of a diagnosis 
by a physician, is of record.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In this regard, in March 1996, Dr. Chen related that 
the appellant was affected by his Vietnam experiences and he 
diagnosed delayed PTSD, and chronic depression.  
Additionally, a VA examiner indicated in a February 1997 
letter, that he had treated the veteran for PTSD since August 
1995, and he submitted a psychological test report indicating 
that the veteran had, in pertinent part, PTSD, chronic and 
delayed (if verifiable combat stressors are found in his 
military record).  Based on the foregoing, the claim of 
service connection for PTSD is well-grounded.  

Liver Condition, Ulcer Condition, Diabetes Mellitus, 
Hypertension, Heart Condition, Gout and Hypoproteinemia

Once again, the threshold question is whether the veteran has 
presented well-grounded claims.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  For the reasons discussed below, the Board finds 
that these claims are not well grounded.  

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
Moreover, when a veteran has served continuously for ninety 
(90) days or more during a period of war and a duodenal 
ulcer, diabetes mellitus, and/or hypertension (heart disease) 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there was no evidence of such disease during the 
period of service.  This presumption is rebuttal by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions and the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

As for the veteran's claim for a liver condition, there is no 
evidence in the record of a diagnosis for a liver condition.  
The veteran indicated in March 1996, that he was told that 
his liver was two times normal.  Examination at that time 
showed no masses of the liver and on another examination, the 
liver was not palpable.  None of the medical evidence of 
record reflects a diagnosis of any liver disorder.  Congress 
has specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Based on the lack of 
competent evidence showing a present disability, the claim of 
entitlement to service connection for a liver disability is 
not plausible.  

As for the claims of entitlement to service connection for an 
ulcer condition, diabetes mellitus, gout, hypertension and a 
heart condition, these claims for service connection are also 
not well grounded.  The veteran has met the first prong of 
Caluza as he currently has an ulcer condition, diabetes 
mellitus, hypertension, gout, and arteriosclerotic heart 
disease, and the Board will assume arguendo that he meets the 
second prong.  Significantly, however, the appellant has 
failed to meet the third prong of the Caluza test as he has 
failed to present any competent evidence that links an 
inservice disease and the current disorder.  Simply put, 
there is neither medical nor scientific evidence which links 
these disorders to the appellant's service.  Rather, the only 
evidence which supports a link between these claimed 
disorders and service is the appellant's own lay opinion.  It 
is, however, well established that lay persons, who are 
untrained in the field of medicine or science, cannot provide 
competent evidence as to the etiology of a disability.  
Espiritu.  Therefore, absent competent evidence showing a 
nexus between ulcer disease, hypertension, heart disease and 
service, a well-grounded claim for service connection for 
these conditions is not established.  Hence, these claims 
must be denied 

Hypoproteinemia

The veteran's claim of entitlement to service connection for 
hypoproteinemia is also not well-grounded.  In order to have 
a well-grounded claim, the veteran has to have a current 
disability, Rabideau, and in this case there is no competent 
evidence that the appellant currently suffers from 
hypoproteinemia.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer.  Based on 
the lack of evidence showing a present disability, the claim 
as to service connection for hypoproteinemia is not 
plausible.  Therefore, it is denied.
 
Jungle Rot

The veteran has presented a well-grounded claim for jungle 
rot.  Service medical records show the veteran was treated 
for Athlete's feet in 1962 and for tinea cruris in 1965.  
Since service, the veteran noted that he had jungle rot from 
Vietnam with chronic infection while hospitalized in June 
1994 at Loch Haven Hospital.  Again, during a VA dermatology 
examination in March 1996, he was diagnosed with tinea 
corporis and pedis, onset in 1960; and in an April 1997 
letter Dr. DiCuccio related that the veteran had a persistent 
fungal infection of his feet that had been relentless in its 
treatment and healing.  The aforementioned evidence shows a 
present disability, evidence of an inservice disability, and 
medical evidence linking a skin disability to service.  Based 
on the foregoing, the claim for jungle rot, variously 
diagnosed as tinea, is well-grounded.  

ORDER

The claims of entitlement to service connection for PTSD and 
jungle rot, variously diagnosed as tinea, are well grounded.  

Service connection for a liver condition, ulcer condition, 
diabetes mellitus, hypertension, heart condition, gout and 
hypoproteinemia is denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon his 
service in Vietnam.  As this claim is well grounded VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the RO contacted the USASCRUR to verify the veteran's 
claimed stressors which occurred when he alleged that he was 
at An Khe.  Service records show the veteran was in Vietnam 
from August 1965 to August 1966.  However, the copy of the 
Command Report provided  by USASCRUR was for the period 
ending in September 1965, one month after the veteran's 
arrival.  A Command Report for the period from September 1965 
to September 1966 would appear to be more helpful.  

Additionally, the veteran testified at a personal hearing at 
the RO in February 1997, that he remembered an entire signal 
company of 71 soldiers was killed at "Mon Kong Hill" in An 
Khe.  The RO should contact the veteran and attempt to 
establish the date that this casualty occurred and try to 
verify this claimed stressor with the USASCRUR.  

As for the veteran's claim for service connection for jungle 
rot, that claim too, is well grounded.  As such, VA has a 
duty to assist, and hence, the RO should schedule an 
examination for the veteran in an effort to determine whether 
the variously described skin disability that has been claimed 
as jungle rot is the same disability that is a persistent 
fungal infection presently experienced by the veteran, and if 
this disability is related to service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment since service for 
PTSD, and/or jungle rot.  Thereafter, the 
RO should obtain legible copies of all 
records of treatment that have not 
already been obtained, if any.  All 
records, once obtained, must be 
associated with the claims folder.

2.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors 
which he alleges he was exposed to in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail, specifically as to 
the stressor relating to the witnessing 
of the demise of the entire signal 
company of 71 soldiers killed at "Mon 
Kong Hill" in An Khe.  The veteran is to 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event, and that 
he must be as specific as possible to 
facilitate a search for verifying 
information.

3.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, to include the 
"demise of the entire signal company" 
of 71 soldiers killed at "Mon Kong 
Hill" in An Khe.  This information 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors.  The Research Unit 
should provide a unit history for entire 
time period in question for the veteran's 
units while he was in Vietnam.  Morning 
reports, lessons learned reports and any 
other information pertinent to the 
veteran's tour of duty in Vietnam, should 
be sought.  All attempts to secure this 
evidence should be documented in the 
claims file.

4.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

5.  If, and only if, it is determined 
that the veteran engaged in combat during 
service or was otherwise exposed to a 
verified stressor in service, then the RO 
should afford the appellant a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from a verified 
military experience.  It should be stated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  With reference to those stressors 
verified by the RO, the examiner should 
discuss the etiology of the veteran's 
PTSD, and provide all factors upon which 
the diagnosis was made.

6.  The veteran should be provided a VA 
dermatology examination.  Such tests as 
the examining physician deems necessary 
should be performed.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination of the veteran in order that 
the examination of the veteran is an 
informed one.  The examiner should offer 
an opinion whether it is at least as 
likely as not that the veteran has jungle 
rot or a skin condition which began in 
service.  The completed report should 
contain a detailed history and detailed 
clinical findings.  The examiner is asked 
to give a rationale for the diagnosis and 
opinion, and comment upon any medical 
opinion or evidence in the claims folder 
which is at odds with the opinion reached 
by the current examiner. 

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and then be afforded a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed but he may furnish 
additional evidence and argument while the case is in remand 
status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



